966 F.2d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Francis HANLEY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-1097.
United States Court of Appeals, Sixth Circuit.
June 16, 1992.

Before MERRITT, Chief Judge, MILBURN, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1989, Robert Hanley pleaded guilty to armed bank robbery in violation of 18 U.S.C. § 2113(d).   A panel of this court affirmed the district court's judgment on direct appeal.   United States v. Hanley, 906 F.2d 1116 (6th Cir.), cert. denied, 111 S. Ct. 357 (1990).   Hanley subsequently filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255.   The district court denied the motion and this appeal followed.   The parties have briefed the issues, Hanley proceeding without counsel.


3
Upon consideration, we find no reversible error in the district court's actions.   Hanley argues improper plea procedure, erroneous application of the sentencing guideline and ineffective assistance of counsel.   The district court correctly noted that the first two claims were precluded under the doctrine announced in  United States v. Frady, 456 U.S. 152, 165-68 (1982), and were nevertheless meritless.   The court also accurately found that the third claim had been specifically raised and rejected on direct appeal.


4
Accordingly, for the reasons set forth in the district court's order of December 23, 1991, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.